 

SUPPLY AGREEMENT

 

This Supply Agreement (“Agreement”) is entered into on May 10, 2017 by and
between Healthy Life Pets, LLC, a limited liability company organized and
existing under the laws of Wyoming, having its registered office at 668 North
Coast Hwy, #414, Laguna Beach, CA 92651 (“HLP,” hereinafter referred to as
“Seller”); and Dr. Geoff’s by PetLife, Inc. (“DGPL,” hereinafter referred to as
“Buyer”), a company organized and existing under the laws of Maryland, which is
a wholly-owned subsidiary of PetLife Pharmaceutics, Inc., a company organized
and existing under the laws of Nevada, having its registered office at 38 West
Main Street, Hancock, MD 21750 (“PTLF”); also referred to hereinafter
individually as “Party” and collectively as the “Parties.”

 

WHEREAS, Buyer wishes to acquire the supply of the products defined below on the
terms and conditions identified herein;

 

WHEREAS, Seller wishes to supply and deliver such products to Buyer;

 

NOW THEREFORE, for good and valuable consideration, receipt and sufficiency of
which is hereby acknowledged, Buyer and Seller agree as follows:

 

1. SUPPLY OF PRODUCTS

 

1.1 During the term of this Agreement and any extension hereof, the Seller shall
sell and supply the products as set out in Schedule 1 hereto (“Products”) to
Buyer, and Buyer shall buy from the Seller such Products on an exclusive basis.
    1.2 The maximum quantity of the Products are set out in Schedule 2 hereto.  
  1.3 Seller shall provide to Buyer the technical information and material in
regard to the Products as set out in Schedule 3 hereto.     1.4 Seller shall
provide to Buyer the third-party manufacturer of the Product (“Third-Party
Manufacturer”) and arrange for a transition between the Seller and the
Third-Party Manufacturer to the Buyer and the Third-Party Manufacturer. The
Third-Party Manufacturer is identified in Schedule 4 hereto.

 

2. ORDERS

 

2.1 Each purchase and sale between Buyer and Seller shall be evidenced by an
order placed by Buyer (“Order” or in plural “Orders”) to Seller in accordance
with the terms and conditions of this Agreement and the Seller shall accept such
Orders in writing within 2 working days after receipt of the Order. If the
Seller does not send a written order confirmation within 2 working days after
receipt of the Order, the Order shall be deemed to be accepted by the Seller. As
long as this Agreement is in force and effect the terms and conditions of this
Agreement shall apply to all Orders and all order confirmations of Seller.

 

   1

  

 



2.2 Orders shall be placed by Buyer to Seller in writing (including, without
limitation, by e-mail, fax, letter). Each Order shall contain



 

  (a) the Products and the quantity of each Product ordered by Buyer,        
(b) the price, and         (c) the destination (address) of delivery
(“Destination of Delivery”).

 

2.3 Neither the Seller’s terms and conditions of sale and delivery nor the
Buyer’s terms and conditions of purchase shall apply to any purchase and sale
made under this Agreement.

 

3. PRICE

 

3.1 The price (“Price”) for the Products on the basis of DDP, Destination of
Delivery as determined in the Order, as specified in Schedule 5 hereof. The
Price includes statutory VAT and other taxes, if any.     3.2 The price remains
fixed for the period of the contract.

 

4. INVOICING AND PAYMENT

 

4.1 Buyer shall pay to Seller the Price for the Products ordered as defined in
Schedule 5.

 

5. WAREHOUSED STOCK

 

5.1 The inventory is at a third-party warehouse and is available for immediate
delivery.

 

6. TITLE AND RISK



6.1 Title and all risk of loss or damage to the Products shall pass from the
Seller to Buyer when the Products shall be received and unloaded on the basis of
DDP, Destination of Delivery as determined in the Order.

 

7. WARRANTY AND PRODUCT LIABILITY

 

7.1 The Seller warrant that the Products shall

 

  (a) conform to the technical and quality standard and specifications as set
out in Schedule 3 hereto,         (b) be safe, of good quality and free from any
defect in manufacturing or material,         (c) correspond strictly with any
and all representations, descriptions, advertisements, brochures, drawings,
specifications and samples made or given by Seller, and         (d) fit for the
purpose of healthy food for companion pets.

 

The Buyer shall have the right to inspect the received Products within 14 days
after receipt of the delivery and shall inform the Seller within a further
period of 3 working days of any apparent defect. Non-apparent defects shall be
informed to the Seller within 14 days after they have become apparent.

 

   2

  

 



7.2 If the Products are defective and/or do not conform with the warranty given
in Section 7.1 above (“Defective Products”), the Seller shall, at the option of
the Buyer



 

  (a) replace the Defective Products with Products in accordance with the
warranty set out in Section 7.1 above as soon as possible without any additional
cost to the Buyer, or         (b) repair the Products without any additional
cost to the Buyer, or         (c) reimburse the Buyer the Price paid for the
Defective Products.

 

7.3 Seller shall indemnify and hold the Buyer harmless from and against all
claims, actions, damages, losses, liabilities (including, without limitation,
product liability claims) and other expenses (including legal fees and costs)
which the Buyer may suffer or incur as a result of the delivery of Defective
Products or a breach of the obligations set out in this Agreement by Seller.    
7.4 Any claim made under the breach of the warranty obligation as defined in
Sections 7.1 and 7.2 above shall endure for a period of 24 months after the date
of delivery of the Products and any claim made under Section 7.3 above shall
endure until the expiration of the relevant statutes of limitations.

 

8. MANAGEMENT REPORTING

 

8.1 Seller shall report to the Buyer on a monthly basis the following management
information:   Inventory on hand

 

9. TERM AND TERMINATION

 

9.1 This Agreement shall come into force and effect on May 1, 2017 (“Effective
Date”) and shall remain effective for a period of one (1) year. It shall remain
in effect, unless

 

  (a) this Agreement terminates in accordance with Section 9.2 below.        
(b) the Buyer begins to use the Third-Party Manufacturer after the initial
inventory order is completed.

 

9.2 Notwithstanding Article 9.1 above this Agreement may be terminated at any
time by each party on written notice with immediate effect in the event that:

 

  (a) proceedings in bankruptcy or insolvency are instituted by or against the
other party or a receiver, trustee, administrator or liquidator is appointed in
respect of any part of the other party´s assets or any similar relief is granted
under any applicable bankruptcy or equivalent law;         (b) one party (the
defaulting party) shall be in breach, non-observance or non-performance of any
of its obligations in this Agreement and does not remedy the same within 14 days
of notice of such failure or breach being served upon it by the other party (the
non-defaulting party).

 

10. FORCE MAJEURE

 

10.1 In this Section “Force Majeure” shall mean any event beyond the reasonable
control of the Buyer or Seller, and which is unavoidable, notwithstanding the
reasonable care of the party affected, and shall include but not be limited to
war, insurrection, riot, civil unrest, sabotage, boycott, embargo, explosion,
fire, earthquake, flood, unavoidable accident, epidemic, act of God, action or
inaction of any governmental official or agency (civil or military) and refusal
of any licences or permits, if properly applied for.

 

   3

  

 

10.2 If either Party is prevented from or delayed in performing any of its
obligations under this Agreement by an event of Force Majeure, then it shall
notify the other in writing of the occurrence of such event and the
circumstances thereof within fourteen (14) days after the occurrence of such
event.     10.3 The Party who has given such notice shall be excused from the
performance or punctual performance of its obligations under this Agreement for
so long as the relevant event of Force Majeure continues and to the extent that
such Party’s performance is prevented or delayed. The occurrence of any event of
Force Majeure affecting either party shall not give rise to any claim for
damages or additional costs and expenses suffered or incurred by reason of Force
Majeure.     10.4 If the performance of the work by Buyer is substantially
prevented or is delayed for an aggregate period of more than sixty (60) days on
account of one or more events of Force Majeure during the currency of this
Agreement, the Buyer and/or Seller may terminate this Agreement by giving
written notice to Seller and/or the Buyer as the case may be.

 

11. NOTICES

 

All notices, requests, demands and other communications shall be in writing
(including fax) in the English language and shall be addressed as follows (or to
such other address as notified in writing by one party to the other party):

 

If to Buyer to:

 



Dr. Geoff’s by PetLife, Inc.



Attn: CEO

38 West Main Street

Hancock, MD 21750

 

With a copy to:

 

Lance Brunson, Esq.

Brunson Chandler & Jones PLLC

175 S. Main Street, Suite 1410

Salt Lake City, UR 84111

 

If to Seller to:

 

Healthy Life Pets, LLC

668 North Coast Hwy., #414

Laguna Beach, CA 92651

 

With a copy to:

 

_________________________

_________________________

_________________________

 

   4

  

 

12.MISCELLANEOUS

 

12.1 This Agreement shall be governed by and construed in accordance with the
laws of the State of Maryland.     12.2 All disputes between the parties as to
the validity, execution, performance, interpretation or termination of this
Agreement will be submitted to the exclusive jurisdiction of the courts of
Baltimore, Maryland.     12.3 All Schedules attached to this Agreement are
incorporated herein and shall be part of this Agreement.     12.4 Except as
otherwise specifically provided herein, neither party may assign this Agreement
or any of its rights, interests or obligations hereunder without the prior
written consent of the other party.

 

IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement on the dates
below to be effective on the Effective Date.

 

BUYER   SELLER       Dr. Geoff’s by PetLife, Inc.   Healthy Life Pets, LLC      
    By: /s/ Ralph Salvagno   By: /s/ Tracy Wardak Name: Ralph Salvagno   Name:
Tracy Wardak Title: CEO   Title: Manager Date: May 10, 2017   Date: May 10, 2017

 

   5

  

 

SCHEDULE 1: LIST OF PRODUCTS

 

Description   Part No.       Dr. Geoff’s Range Chicken Wet Food Can   10212 Dr.
Geoff’s Wild Pacific Salmon Wet Food Can   10222 Dr. Geoff’s Farm Fresh Turkey
Wet Food Can   10232 Antioxidant Power – Super Food   12402 Immuno Boost Phyto
Food Formula   12412 Lids   LID On-the-go Collapsible Bowl   SILBOWL01

 

   6

  

 

SCHEDULE 2: QUANTITY OF PRODUCTS

 

Description   Part No.   Qty. (a)           Dr. Geoff’s Range Chicken Wet Food
Can   10212   317 Dr. Geoff’s Wild Pacific Salmon Wet Food Can   10222   317 Dr.
Geoff’s Farm Fresh Turkey Wet Food Can   10232   317 Antioxidant Power – Super
Food   12402   228 Immuno Boost Phyto Food Formula   12412   221 Lids   LID  
1,100 On-the-go Collapsible Bowl   SILBOWL01   1,100

 

THIS INFORMATION IS PROPREITARY AND CONFIDENTIAL AND IS

BLACKED OUT FOR PUBLIC FILING

 

   7

  

 

SCHEDULE 3: TECHNICAL INFORMATION AND MATERIAL

 

HARVEST       %   INGREDIENT 21.5%   SALMON 16.1%   CHICKEN 16.1%   SARDINES
16.1%   CHICKEN LIVER 16.1%   TURKEY 10.48%   SALMON BROTH, CHICKEN BROTH,
SARDINE BROTH, TURKEY BROTH 1.61%   TOMATOE PASTE 0.59%   WHOLE EGGS 0.53%  
BREWERS YEAST 0.268%   SALT 0.268%   LOCUST BEAN GUM, GUAR GUM 0.008%   NATURAL
VEGETABLE COLOR 0.0053%   CAT PREMIX VITAMIN 0.0053%   CAT PREMIX MINERAL
0.0026%   TAURINE 0.3328%   WATER

 

TURKEY       %   INGREDIENT 18.8%   TURKEY 18.8%   SARDINES 16.1%   CHICKEN
LIVER 16.1%   SALMON 15.0%   BEEF LIVER 10.4%   TURKEY BROTH, SARDINE BROTH,
SALMON BROTH 1.6%   TOMATO PASTE 1.0%   CARROTS 0.5%   WHOLE EGGS 0.26%   PEAS
0.26%   BREWERS YEAST 0.26%   SALT 0.26%   LOCUST BEAN GUM, GUAR GUM 0.008%  
NATURAL VEGETABLE COLOR 0.0053%   CAT PREMIX VITAMIN 0.0053%   CAT PREMIX
MINERAL 0.0026%   TAURINE 0.6388%   WATER

 

   8

  

 

CHICKEN       %   INGREDIENT 21.5%   CHICKEN 16.1%   CHICKEN LIVER 16.1%  
SALMON 16.1%   BEEF LIVER 16.1%   SARDINES 10.48%   CHICKEN BROTH, SALMON BROTH,
SARDINE BROTH 1.61%   TOMATO PASTE 0.59%   WHOLE EGG 0.53%   BREWERS YEAST
0.268%   SALT 0.268%   LOCUST BEAN GUM, GUAR GUM 0.008%   NATURAL VEGETABLE
COLOR 0.0053%   CAT PREMIX VITAMIN 0.0053%   CAT PREMIX MINERAL 0.0026%  
TAURINE 0.3328%   WATER

 

NEW FORMULA   %   INGREDIENT 20.4%   SARDINES 20.4%   SALMON 15.3%   CHICKEN
15.3%   CHICKEN LIVER 15.3%   TURKEY 9.9%   SARDINE BROTH 1.5%   TOMATOE PASTE
0.56%   WHOLE EGGS 0.51%   BREWERS YEAST 0.255%   SALT 0.255%   LOCUST BEAN GUM,
GUAR GUM 0.0076%   NATURAL VEGETABLE COLOR 0.0051%   CAT PREMIX VITAMIN 0.0051%
  CAT PREMIX MINERAL 0.00255%   TAURINE 0.26965%   WATER

 

THIS INFORMATION IS PROPREITARY AND CONFIDENTIAL AND IS

BLACKED OUT FOR PUBLIC FILING

 

   9

  

 

SCHEDULE 4: THIRD-PARTY MANUFACTURER

 

The Seller has set up the manufacturing of the products and accessories with the
following:

 

Evanger’s Dog & Cat Food Co., Inc.

221 South Wheeling Road

Wheeling, IL 60090

847-537-0102

https://evangersdogfood.com/

 

THIS INFORMATION IS PROPREITARY AND CONFIDENTIAL AND IS

BLACKED OUT FOR PUBLIC FILING

 

   10

  

 

SCHEDULE 5: PRICES

 

Description  Part No.   Qty. (b)    Unit Cost (a)   Total                    
Dr. Geoff’s Range Chicken Wet Food Can   10212    317cases   $1.00   $3,804.00 
Dr. Geoff’s Wild Pacific Salmon Wet Food Can   10222    317cases   $1.00  
$3,804.00  Dr. Geoff’s Farm Fresh Turkey Wet Food Can   10232    317cases  
$1.00   $3,804.00  Antioxidant Power – Super Food   12402    228   $11.25  
$2,565.00  Immuno Boost Phyto Food Formula   12412    221   $11.25   $2,486.25 
Lids   LID    1,100   $0.23   $253.00  On-the-go Collapsible Bowl   SILBOWL01  
 1,100   $1.09   $1,199.00                        Total                
$17,915.25 

 

(a) Estimated

(b) Each case is 12 cans

 

50,000 shares of restricted common stock of PTLF, valued at $0.491 per share on
the closing price on the date of the Letter of Intent, discounted to $0.358345
per share, or a discount of $6,634.75 shares of common stock, through a barter
arrangement.

 

The 50,000 shares of common stock, after the Rule 144 restrictions have been
removed, shall be subject to a Leak Out Agreement. The holder of the 50,000
shares of common stock agrees as part of this Agreement, to enter into a Leak
Out Agreement which is a separate document to be entered into at Closing.

 

CERTAIN INFORMATION IS CONFIDENTIAL AND IS

BLACKED OUT FOR PUBLIC FILING

 

   11

  

 

 

